Citation Nr: 1242207	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for thoracolumbar paraspinal tendonitis with intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



REMAND

The Veteran served on active duty from January 1986 to April 1986 and from February 1987 to April 1989, with additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted the Veteran an increased rating of 20 percent for her service-connected thoracolumbar paraspinal tendonitis with intervertebral disc syndrome and sciatic nerve involvement, effective August 29, 2008.  In March 2009, the Veteran submitted a notice of disagreement and subsequently perfected her appeal via the submission of a VA Form 9 (Appeal to Board of Veterans Appeals) in January 2010.

In October 2012, the RO received a second VA Form 9 from the Veteran, in which she requested a Travel Board hearing before a member of the Board sitting at her local RO.  Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  See 38 C.F.R. § 20.700(a), 20.703, 20.1304(a) (2011).  The case is therefore remanded to the Roanoke RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and her representative.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2012).

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the Roanoke RO.  The RO must notify the Veteran and her representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Courts of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

